The Attorney           General of Texas

JIM MATTOX                                           March 31. 1986
Attorney General


Supreme Carl    Building          Honorable James Ei. Kecshaa                    Opinion No.    JM-461
P. 0. Box 12646                   District Attorney
Austin. TX. 76711- 2646           Montgomary Count!! Courthouse                  lb:      Proper custodian of re-
51214752601
Telex 9101674.1367
                                  Conroe, Texas     x301                         cognizances     and bail   bonds
Telecopier  51Z476-0266                                                          collected   by a municipal judge
                                                                                 prior to forfeitures
714 Jackson. Suite 700
                                  Dear Mr. Keeshan
Dallas. TX. 75202-4506
21417428944
                                       You ask about the disposition    of money received as a bail bond by
                                  a municipal judge.      You want to know who is the proper custodian of a
4624 Alberta    Ave., Suite 160   cash bond bcforeiiorfeitute.
El Paso, TX. 799052793
915633-3464
                                        The city 0:: Patton Village     arg-ies ,that     a cash bond should be
                                  deposited   with 1:he city treasurer.      The city      bases its argument on
1001 Texas. Suite 700             art+le    1001, V.T.C.S., vhich provides:
Houston. TX. 77002-3111
713n236866                                        The treasurer    shall give bond in favor of the
                                             city in such amount, and in such form as the city
 606 Broadway. Suite 312                     council     may require.    with sufficient     securiry    to
 Lubbock. TX. 79401.3479                     be approved by the city council,           conditioned     for
 6DW’47-6236                                 the faLthfu1 discharge of his duties.              He shall
                                             receive and securely keep all moneys beloaging to
 4309 N. TwMh. Suite 8
                                             the ci&       and make all payments for the same upon
 MCAllml. TX. 76601.1666                     the order of the mayor, attested by the secretary
 512ma2d547                                  under the seal of the corporation.           No order shall
                                             be paid unless the said order shall show upon its
                                             face     t’hat the city      council    has directed       its
 200 Main Plaza. Suite 400
 San Antonio. TX. 762052797
                                             issuance.     and for what purpose.      Be shall render a
 5121225-4191                                full    and correct     statement. of his receipts         and
                                             payments to the city           council,    at their     first
                                              regular meeting in every quarter and whensoever,
 An Equal Opportunity/
                                             at other tines.      he may be required by them so to
 Alllrm4tlve Action Employer
                                              do.   We: shall do and perform such other acts and
                                              duties as the city council may require.            Re shall
                                              receive     such compensation      as the city       council
                                              shall fix.      (Emphasis added).

                                   A municipal judg,e , on the other hand, argues that the disposition   of a
                                   cash bond deposj.ted with the court is governed by article   17.02 ~of, the
                                   Code of Crimina3. Procedure.




                                                                    p. 2112
Konorable James 8. Keeshan .- Page 2             (JM-461)




      The rules set out in the Code of Criminal Procedure regarding
bail are applicable    In all    lnetanccs in which bail     is taken of a
person accused of an offerwe!.     Code Grim. Proc. art. 17.38.     The Code
of Criminal Procedure provide8 that       upon aecution  of a bail bond a
defendant may deposit     “with, the custodian of funds of the court in
which the prosecution   is pc,odlng current money of the United States in
the mount of the bond” :instead of having sureties          sign the bond.
Code Grim. Proc. art. 17.02.        Therefore, article  17.02  controls  the
dispoeltion  of any bond.

      Although article   1001 does not control this question, ve do think
that the city treasurer     cculd be made the custodian of funds for the
muaicipal court.     We find oo statute that designates the custodian of
funds for a municipal cour:~      There is a statute,   however, that allows
the governing    body of      L city to adopt “rules        and regulations
concerning the practice      end procedure” in a municipal      court.   Code
Grim. Proc. art.     45.06.    Ue think that this statute     grants a city
broad enough power to dexlgnate who shall act as custodian             of the
funds for the municipal coott.      We note, though, that the custodian of
the funds is not free to Idispose of the money.          The money does not
belong to the city.       It mst be returned to the defendant upon his
cmpliance    with the condj.tions    of his bond.     Code Grim. Proc. art.
17.02.

                                  SUMMARY

              The custodian of funds for the municipal court
           is the proper clstodiaa   for funds received by the
           nunicipal  court to be held as a bail bond.     The
           governing   body   of   a city    has authority   to
           designate  the custodiao   of funds for a municipal
           court pursuant to article     45.06 of the Code of
           Criminal Proced~me.




                                             JIM       MATTOX
                                            Attorney    General of Texas

 JACK EIGETOWER
 First Assistant Attorney   G,eoeral

 MARYKPILLEX
 Executive Assistant   Attorney   General




                                       p. 2113
- ,

,     Roaorablc   James R. Keeshar - Page 3          (JM-461)




      ROBERTGRAY
      Special Atvidrtant Attorney      General

      RICK GILPIN
      cbai-.    opinioa   Comlttt:c!

      Prepared by Sarah Uoelk
      Assietant Attorney Genera:




       -




                                           p. 2114